Title: From George Washington to David Forman, 9 September 1782
From: Washington, George
To: Forman, David


                  sir
                     
                     Head Quarters 9th Septemr 1782
                  
                  I have to acknowlege the Receipt of your two last Favors of the 3d & 7th instant—the last came to Hand about after 10 oClock this morng.
                  I have only to request your watchfull attention to the movements of the fleet—and also your Endeavours to obtain any particular account from N. York since the arrival of the last Packet from England, that may fall within your power.  I am sir Your most humble Servt.
                  
               